Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 12, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not entail an IDS but rather a loss of priority statement.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claims 1 and 16, it is vague and indefinite what “a cross-line location policy” entails.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Barry et al (‘714).
Per independent claims 1 and 16, Barry et al discloses a system and a method to perform a seismic survey in a marine environment.  The system (see Fig. 9) includes a tether management system (508) towed, via a first cable (504), by a vessel (502) that moves through an aqueous medium in a first direction, an underwater vehicle (550) connected, via a second cable (110), to the tether management system (508), the underwater vehicle to move in a second direction different from the first direction to deploy seismic data acquisition units (112) on an ocean bottom (118), a thruster (propeller, paragraphs 0063, 0087) coupled to the tether management system to move the tether management system in a third direction different from the first direction, and a 
Per claims 2 and 17, see paragraphs 0058, 0064 and 0090.
Per claims 3 and 18, see paragraphs 0062, 0063, 0087 and 0092.
Claims 4-10, 13, 19 and 20 are implicit within the system and method disclosed in Barry et al.
Per claims 11 and 12, see paragraph 0093 and Fig. 10.
Per claims 14 and 15, see paragraphs 0087 and 0092.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, the prior art of record in the attached PTO-892 disclose seismic survey systems which include tether management systems including thrusters to extend the horizontal distances that the ROV’s can travel from the vessel..

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl